Citation Nr: 1608122	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for benign prostrate hypertrophy (BPH), to include as secondary to herbicides. 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicides.

3.  Entitlement to service connection for chronic throat infections.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a disorder manifested by a chronic cough.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

In a May 2014 decision the Board denied service connection for a low back disability but remanded the remaining claims for further development.  

The Veteran died on June [redacted], 2015.  

During the Veteran's lifetime, entitlement to service connection was properly established for loss of use of both feet, right and left upper extremity manifestations of Parkinson's disease; cognitive impairment and sleep disturbances; right and left lower extremity manifestations of Parkinson's disease; coronary artery disease, status post (SP) myocardial infarction; balance impairment; masked fascies with difficulty chewing from impairment of right and left cranial nerve; and dysphagia and speech difficulties from impairment of the right and left cranial nerves.  

A July 2015 rating decision granted service connection for the cause of the Veteran's death and Dependents' Educational Assistance (DEA).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file. 


FINDING OF FACT

A death certificate and Social Security Administration data reveals that the Veteran died on June [redacted], 2015, the Board was notified of his death later that month.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed.Reg. 52,977 (Sept. 5, 2014) (38 C.F.R. pts. 3, 14, and 20).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed.Reg. 52,977, 52,984 (Sept. 5, 2014) (38 C.F.R. § 20.1302).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed.Reg. 52,977, 52,984 (Sept. 5, 2014) (38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person (such as a surviving spouse) to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed.Reg. 52,977, 52, 982 (Sept. 5, 2014) (38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed.Reg. 52,977, 52, 982 (Sept. 5, 2014) (38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed.Reg. 52,977, 52,982 (Sept. 5, 2014) (38 C.F.R. § 3.1010(b)).  


ORDER

The appeal is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


